r
.-
                 i.




       OFFICE    OF   THE   Al-TORNfiY    GENERAL   OF   TEXAS
                                 AUSTIN




     Hr. Xarl Caytan
     aorutyhttormy
     Dnwon coaaty
     laaeu, Taxa8
     Dear 8irr
01   Preeeaur4   prw1a.0:




       under eriyprwleloa et thle Coda;8hell forth-
       vlth be paid over by the offiodre oolloetlng
       the Bow te the 0-Q     trueurar 91 the prepar
       wanty after flret dekotlry tham.the
       lo~l~f*eeald oorrieeloale
                              for eol~eotlngthe
       -0
             Thc~itutee      do net prwlde eprUliell7   for
qmb 8Ituetlo8reprewatea
~Dep er tp 4 a h e .  naeEtly h e ld
a ti eo eteo r e o o .lleeta d,
(o'.fllwt .toth+JeyMtlt




             -..+.ena ln the Jaetleo oeart the tr1el
       foe .shel.l ba the 81p of #4&o.-
          I0 vlw of the trhl To* lbove provld~, being
0p er t                                   the Juetlee
       o fth eloete endb yrue00 o f“r b leb
o r tb -00.x0   p o d th4r.m a 7th 0uoIptf, it 1 0    0~
vlou thet the 6v.00 In Q~.et100 rill k pro-retedle la
    lottar411the baa10 o? $5.00 to tk ownty lttomeys
rS.00 to the .eoaeteblo
                      end :4.00 to the oouaty,uhloh
                           ,




Ur. Karl Oeytoa, April 3, 1939, Page S


1~eepLasJdu~~~.3md~et~~atearrtbe                  del-
ler. ?beount7wmla,ofoouree       gut It. pre-rekd put
1000 lolliulomeye~b&.    hny d&e     ieee dw the OQO-
etable wald k figured 0~ the *en beele.
           It 18, tlvrefora,the opimlon oi thle Depert-
wnt that ubem e coarlatlonlo had ia the juitloe ooart
*ad ooly a pert of the ooete or0 aolleated, that eeld
lr r e h wldk pro-stab betmea the oitloeremd oouaty
in tbe OOM pmpertlw a8 to vhloh ueh voirldhare bout
urtitl8d to reeelre therefraihad all ooet8 bmn ool-
looted.